Title: To Benjamin Franklin from Pio, 10 August 1783
From: Pio, Luigi
To: Franklin, Benjamin


          
            à Paris ce Dimanche 10. aout./. [1783]
          
          Mr. de Pio a l’honneur de renouveller les assurances de son respect à
            monsieur franklin, Ministre Plenipotentiaire des Etats unis de l’Amerique et de lui
            envoyer le 3me. volume des Oeuvres de Mr. filangieri avec une lettre du même, que Mr. de
            Pio a reçu hier de naples.
          Mr. de Pio est très flatté de pouvoir dire a Mr. franklin, qu’il y a actuellement un
            homme de Lettres ici fort de ses amis, qui travaille à la traduction française des
            Oeuvres de Mr. filangieri, et qu’il en est deja au second volume, et le premier paroitra
            sous peu de jours./.
        